Citation Nr: 1705553	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  05-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased rating for chronic low back strain rated 20 percent disabling prior to August 2014.

2. Entitlement to an increased rating for chronic low back strain rated 40 percent disabling after August 2014. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983. 

The Veteran testified at a hearing before a Veterans Law Judge in Boston Massachusetts in June 2006; a transcript of the hearing has been associated with the record.

The Veteran was notified in an October 2015 letter that the Board no longer employs the Veterans Law Judge who conducted the June 2006 hearing.  The Veteran was informed that his appeal was reassigned to another Veterans Law Judge and that the Veteran had the right to request an additional Board hearing within 30 days of the date of that letter.  The Veteran did not respond to the October 2015 letter.

The Veteran was previously represented by a law firm.  See July 2008 VA Form 21-22.  The Veteran stated he no longer wanted the law firm to represent him in an undated letter received in March 2011 and the Veteran has proceeded unrepresented.

In August 2007, the Board granted a 20 percent rating for chronic low back strain.  In April 2008, the United States Court of Appeals of Veterans Claims (CAVC) issued an Order partially vacating the August 2007 Board decision to the extant it denied an initial rating in excess of 20 percent for low back strain and remanded the case to the Board. 

During the development of the case, the Veteran was granted service connection in July 2016 for disabilities associated with chronic low back strain.  Namely, the Veteran was granted service connection for radiculopathy, left lower sciatic nerve, paralysis of associated with chronic low back strain; radiculopathy, right lower sciatic nerve, paralysis of associated with chronic low back strain; radiculopathy, left lower anterior crural nerve (femoral), paralysis of associated with chronic low back strain; and radiculopathy, right lower anterior crural nerve (femoral), paralysis of associated with chronic low back strain.  Additionally, the Veteran was granted service connection for urinary and fecal complications associated with radiculopathy, left lower sciatic nerve, paralysis.  All five of these disabilities are rated at 20% disabling.  A Notice of Disagreement for these associated disabilities has not been received and these disabilities are not on appeal before the Board at this time.  

The Board remanded for development in December 2008, July 2014, and January 2016.  In a November 2014 rating decision, the RO granted an increased rating of 40 percent effective August 2014 for chronic low back pain.  The case is again before the Board for further appellate proceedings.


FINDINGS OF FACT

1. Prior to August 2014, the Veteran's chronic low back strain has been manifested by functional loss more nearly approximating forward flexion of 60 degrees or less, without forward flexion of the thoracolumbar spine to 30 degrees or less.

2. After August 2014, the Veteran's chronic low back strain has been manifested by functional loss nearly approximating forward flexion of thoracolumbar spine of 30 degrees, without ankylosis.  


CONCLUSIONS OF LAW

1. The criteria for a rating for chronic low back strain in excess of 20 percent prior to August 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2016).

2. The criteria for a rating for chronic low back strain in excess of 40 percent after August 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In January 2016, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's outstanding private treatment records and VA medical records from September 2009 to August 2014, and to schedule a VA examination to determine the nature and severity of any neurologic abnormalities associated with his chronic low back strain.  

The VA examiner was also to discuss any neurological findings and symptoms, including the severity and extent of any symptoms, for chronic low back strain from May 2004 to August 2014, including those affecting the bowel or bladder, or due to low back strain and any related intervertebral disc syndrome.  The VA examiner was to identify any affected or seemingly affected nerves.  Any disability caused by nerves was to be described.  

The AOJ obtained from the Veteran private medical records for the year 2015 regarding the Veteran's back and the relevant VA treatment records.  See May 2016 correspondence (containing private medical records); April 2016 medical treatment records (containing VA medical treatment records from September 2009 to August 2014).

The VA examiner undertook an examination of the Veteran in May 2016.  See May 2016 VA Disability Benefits Questionnaire (DBQ) medical opinion; May 2016 VA DBQ peripheral nerve condition examination.  The VA examiner discussed all neurological findings related to chronic back strain from May 2004 to August 2014 in accordance with the above instructions regarding affected nerves, effect on bowel and bladder, and severity of these disabilities.  Additionally, the VA examiner reviewed the June 2009 and June 2004 VA examinations and determined whether there is was any diminished ankle and knee jerk or reflex.  The RO adjudicated the claim, found ratings warranted for service-connected neurological disabilities and a bladder disorder (which are not currently on appeal before the Board), and issued a Supplemental Statement of Case to the Veteran.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran dated June 2006.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, hearing testimony, lay statements, and service personnel records have been obtained and appear to be complete.  In addition, VA obtained relevant post-service VA and private treatment records.

The Veteran has undergone VA examinations in connection with his claim for an increased rating.  The Veteran was previously provided VA examinations regarding his low back strain, or issues related to the low back, in May 2016, August 2014, June 2009, and June 2004 and the VA examinations each provided information regarding the Veteran's chronic low back strain. 

In a recent case, the United States Court of Appeals for Veterans Claims (CAVC) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

Here, however, since August 2014, the Veteran already received the highest rating assignable (40 percent) for limitation of motion of the spine.  In order for a higher rating to be warranted, the evidence of record must show either unfavorable ankylosis of the entire thoracolumbar spine (for a rating of 50 percent disabling) or unfavorable ankylosis of the entire spine (for a rating of 100 percent disabling).  As discussed below, at no point during the pendency of this claim does the evidence of record demonstrate evidence of ankylosis.  Additionally, while the Veteran did not receive the highest rating assignable prior to August 2014, a new examination to show the current severity of the Veteran's spine disability would not remedy the lack of testing performed in prior VA examinations and would not provide retrospective evidence of the Veteran's spine during that time period.  For this a reason, additional evidence demonstrating further loss of motion would not further the Veteran's claim and would cause unnecessary delay.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (explaining that remand is "not appropriate" when the Veteran current disability rating is the highest that could be received for limitation of motion under the diagnostic code at issue); Sabonis v. Brown, 6 Vet. App 426, 430 (1994) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  The Board finds that a remand for purposes of new examination regarding the Veteran's current range of motion would not assist the Veteran, would serve no useful purpose, and would merely delay a resolution.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran has been assigned staged ratings.  As explained below, there has been a change in the status of the Veteran's disability and a staged rating is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's chronic low back strain is rated 20 percent disabling from May 2004 to August 2014 and 40 percent after August 2014 under the criteria of 38 C.F.R. § 4.71(a),  Diagnostic Code 5237, lumbosacral or cervical strain.  Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.

The General Rating Formula, under 38 C.F.R. § 4.71(a), states a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note 1 specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.

Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire the thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, [or] endurance."  Id. (quoting 38 C.F.R. § 4.40). 

In this case, the Board notes that the Veteran's 40 percent disability rating is the maximum rating on limitation of motion for the General Rating Formula.  Therefore, consideration under DeLuca is not warranted for the period after August 2014.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  As the Veteran was not rated at the maximum rating for limitation of motion for the period between May 2004 and August 2014, DeLuca is relevant to the Veteran's disability rating for that time period.

Period from May 2004 to August 2014

For the period from May 2004 to August 2014, the following evidence of record shows the Veteran's disability was correctly rated at 20 percent disabling.  

At a June 2004 VA examination, the Veteran reported flare-ups including stiffness, pain, and limited range of motion in the morning, after sitting for long periods of time, and after driving.  The June 2004 VA examination showed normal lordotic curve and range of motion included forward flexion to 75 degrees, with lateral flexion and rotation being normal.  The Veteran had diminished ankle jerks.  There was no indication of whether the Veteran had spasm or guarding or whether the Veteran had abnormal gait.  The VA examiner stated that the Veteran had fatigability, pain, and discomfort.

In testimony in front of the Board in June 2006, the Veteran stated he had flare-ups everyday which were worse in the morning.  The Veteran stated that he had limited range of motion, stiffness, and difficulty with everyday tasks and was unable to perform ordinary household activities or drive because of fears of flare-ups.  He reported going to the emergency room during flare-ups.  He took both over-the-counter and prescription medications to treat his flare-ups symptoms.

October 2008 private treatment records note that the Veteran's lumber flexion was reduced by 25 percent, hesitant with pain upon returning to neutral, especially the last 10 degrees.  Extension was 50 percent with stiffness.  Bilateral side bending was 50 percent with twinge on both sides with returning to neutral.  Bilateral rotation was reduced by 75 percent, pain free but with stiffness.  The Veteran report sharp pain, localized with numbness, radiating bilaterally through the thigh and legs and occasionally to toes.  The Veteran reported increased problems dressing and reaching down to pick up objects. 

In a June 2009 VA examination, the Veteran reported that he had radiating pain up the back and neck and down to his buttocks.  The severity was described as severe, with flare-ups once a year, for one to two weeks.  The VA examiner listed the Veteran's impression of his functional impairment during flare-ups as causing "total disability requiring lying down in bed."  A physical examination of the thoracic sacrospinalis found spasm on the right and pain with motion on the left and right.  Ankle jerk was hypoactive on the right and normal on the left.  The VA examiner diagnosed chronic thoracolumbar strain with associated back pain.  The Veteran's back pain caused increased work abseentism, of one week in the previous 12-month period.  Plantar (Babinski) flexion was normal.

A September 2009 VA treatment note states the Veteran awakens in the morning with stiffness, cannot bend over to tie his shoes without pain, and has pain after prolonged sitting.  The same September 2009 VA treatment note states the spine's range of motion was limited due to pain but the VA personnel did not provide a numerical range of motion.  Veteran's back showed point tenderness over lumbosacral spine with range of motion limited due to pain.  

Private treatment records for June, July, and August 2013 show treatment for lower chronic back strain.  The private treatment record's evaluation of the Veteran reported low back pain in the morning, although the Veteran could still play sports and jog.  The Veteran had normal gait, muscle strength, and tone, and he had no involuntary movements.  Straight leg raise was negative.  Heel and toe walking was within normal limits.  The Veteran rated his pain at 1/10 at best and 9/10 at worst.  Range of motion tests in July and August note that the Veteran had lumbar active extension of 25 degrees.  His lumbar active flexion was 92 degrees.  Both left and right active side bend were 25 degrees. 

There is also an undated lay statement from the Veteran, received August 2013, stating the Veteran cannot turn his neck, suffers from weaknesses in his shoulders (especially his right shoulder) and the muscles on his right side, suffers from headaches caused by his neck being "out of alignment," and has severe neck pain in the morning.  See August 2013 correspondence.  The Veteran also reported in the August 2013 correspondence that he cannot bend over to tie his shoes or pick up the newspaper and cannot engage in physical activities. 

A VA examiner additionally reviewed the June 2004 and June 2009 VA examination reports in August 2014 and did not find any evidence that ankle or knee reflex were diminished.  The ankle and knee reflexes were normal during the August 2014 exam.  

The Veteran's range of motion test vary, but the private treatment note of October 2008, containing a range of motion test, recorded the most limited range of motion for this period.  This October 2008 private treatment record reports that the Veteran had an extension at 50 percent and lumbar flexion reduced by 25 percent.  As best as can be extrapolated from the October private treatment record, this corresponds to 15 degrees for extension (half of 30 degrees) and 67.5 degrees for forward flexion (25% of 90 being 22.5 degrees; 90 degrees minus 22.5 degrees being 67.5 degrees, rounding does not affect the analysis below).  The June 2004 VA examination showed range of motion for back included forward flexion to 75 degrees, with lateral flexion and rotation being normal.  Additionally, the October 2008 private examination reported bilateral bending was at 50 percent (i.e. 30 degrees for bilateral flexion) and reduced 75 percent for rotation (i.e. 15 degrees).  The combined rating was therefore 127.5 degrees in October 2008.  None of the range of motion reports described above indicates a rate higher than 20 percent disabling under Diagnostic Code 5237, which would require forward flexion of the thoracolumbar spine of 30 degrees or less.  

The Board has considered whether additional functional impairment due to factors such as pain, weakness, and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, at 206-07.  There is evidence of reduced function, pain on movement, and weakened movement shown in VA examinations and VA and private treatment documents described above, there is no evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion which would warrant a rating in excess of 20 percent.  To the extent the Veteran's pain, weakness, or fatigability show additional limitation of motion, the Veteran's additional decrease in range of motion are contemplated by the current 20 percent rating for this time period.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  Any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine 30 degrees or less.  Forward flexion of the thoracolumbar spine 30 degrees or less has not been shown.  Therefore, a higher disability percent rating is not appropriate for the Veteran's disability for this time period.

Period after August 2014

For the period after August 2014, the evidence of record, specifically a VA examination and private and VA treatment records, show a rating of 40 percent is appropriate.

The Veteran had a VA examination in August 2014 for the thoracolumbar spine.  The VA examiner noted the Veteran's forward flexion of the thoracolumbar spine was 20 degrees, with evidence of painful motion beginning at 15 degrees.  Extension ended at 10 degrees, with evidence of painful motion starting at 10 degrees.  Right lateral flexion ended at 20 degrees, with evidence of painful motion starting at 20 degrees.  Left lateral flexion ended at 15 degrees, with evidence of painful motion starting at 15 degrees.  Right lateral rotation ended at 10 degrees, with evidence of painful motion at 10 degrees.  Left lateral rotation ended at 15 degrees, with evidence of painful motion at 15 degrees. 

The August 2014 VA examination also reported that the Veteran additionally had functional loss, impairment, and additional limitation including less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing or weight-bearing, lack of endurance, and stiffness and difficulty driving.  The Veteran had localized tenderness or pain extending laterally to the sacroiliac articulation. 

In the August 2014 VA examination, the Veteran also reported pain and spasm in the L3-L4 region.  The Veteran had abnormal gait and abnormal spinal contour and guarding.  The Veteran did not have muscle atrophy.  The Veteran had flare-ups once a month, lasting for three days to a week, of low back pain which required him to work from home, as he was unable to drive or take public transit.

The Veteran submitted private treatment records for May 2015, which recorded that the Veteran's low back had gotten worse recently.  See May 2016 correspondence (containing May 2015 private treatment records).  The May 2015 private medical documents report normal gait, good bilateral hip flexion, internal and external rotation with negative straight leg test to 75 degrees bilaterally.  A second medical note in May 2015 states the Veteran was unable to bend and had difficulty standing in the morning and walked with a limp.  His range of motion for his back for flexion was 90 degrees and his extension was 20 degrees, with 4/5 gross strength for both.  His side bending right and left were both 30 degrees.

The May 2016 VA DBQ examination for peripheral nerves condition stated the Veteran had antalgic gait.  The Veteran did not use any assistive devices as a normal mode of locomotion. 

Here, the current evaluation of 40 percent disabling contemplates forward flexion of the entire thoracolumbar spine 30 degrees or less.  The Veteran's August 2014 VA examination noted forward flexion of the thoracolumbar spine at 20 degrees.  

The Board has considered whether a disability rating in excess of 40 percent for the lumbosacral spine disability is warranted.  The Board finds that the criteria for a disability rating of 50 percent or higher have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence of record reflects no ankylosis of the spine and a disability rating of greater than 40 percent is not warranted on this basis.  See August 2014 VA Back (Thoracolumbar Spine) Conditions DBQ (noting that the Veteran did not have ankylosis).

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  The Veteran is at the maximum evaluation for limited motion.  Therefore, the evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current 40 percent disability rating. 

With consideration of provisions of Note 1 of the General Rating Formula, the Veteran was granted service connection for radiculopathy, left lower sciatic nerve, paralysis of associated with chronic low back strain; radiculopathy, right lower sciatic nerve, paralysis of associated with chronic low back strain; radiculopathy, left lower anterior crural nerve (femoral), paralysis of associated with chronic low back strain; and radiculopathy, right lower anterior crural nerve (femoral), paralysis of associated with chronic low back strain.  Additionally, the Veteran was granted service connection for urinary and fecal complications associated with radiculopathy, left lower sciatic nerve, paralysis.  All five of these disabilities are rated at 20% disabling.  As the Veteran is separately evaluated for his neurological deficits and these are not on appeal, Note 1 is not applicable here.  

Based on this evidence, along with the Veteran's testimony and other arguments of record, the Board finds that the Veteran's chronic low back strain is not manifested by ankylosis or forward flexion of the thoracolumbar spine 30 degrees or less (for the period before August 2014).  Therefore, an evaluation in excess of 20 percent (pre-August 2014) or 40 percent (post-August 2014) is not warranted.

The Board also considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against finding that a rate higher than the current percent is warranted for both time periods, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

In conclusion, the Board finds that a disability rating of 40 percent, but not higher, is warranted for the Veteran's service-connected chronic low back strain after August 2014 and 20 percent before August 2014, pursuant to Diagnostic Code 5237.

Intervertebral Disc Syndrome

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243, Intervertebral Disc Syndrome.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The June 2009 VA examination stated that the Veteran had incapacitating episodes due to Intervertebral Disc Syndrome, but in the previous twelve months the Veteran had incapacitating episodes lasting for one week, which kept him from working.  The August 2014 VA examination also listed an incapacitating episode due to IVDS which lasted at least two weeks, but less than 4 weeks during the past 12 months.  However, there is no evidence of prescribed bedrest as contemplated by Diagnostic Code 5243, note 1.  There is no other evidence of incapacitating episodes as contemplated by the regulation.  While the Veteran's medical records contain evidence that he is unable to go to his work place on certain days, as he is unable to drive or take public transit, the VA examinations and private and VA medical records do not record or demonstrate that the Veteran has incapacitating episodes requiring physician-prescribed bed rest and treatment.  


TDIU

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Here, TDIU is not raised by the record.  The record shows the Veteran has been employed during the relevant period on appeal.  See May 2016 correspondence (reporting that the Veteran works from home).  Likewise, the Veteran's private medical treatment records state he works "full time" and is able to work from home.  See May 2015 private medical records (recording social history, including fulltime employment); August 2014 VA examination (reporting flare-ups keep Veteran from commuting to work, but that his work is sedentary and he can "sign-in on a computer" at home for work).  

Extraschedular Rating

The Board has also considered whether referral to the VA Director of the Compensation and Pension Service for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available Rating Schedule for that service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the scheduler rating for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the Rating Schedule contemplates the claimant's disability, and the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler criteria does not contemplate the level of disability and symptomatology and is found inadequate, then the inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected chronic low back strain.  The discussion above reflects that the symptoms of the Veteran's chronic low back strain are fully contemplated by the applicable Rating Schedule.  As shown above, the Rating Schedule includes symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating assigned for the period on appeal.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40.  In any event, the evidence does not reflect that there has been marked interference with employment (as noted above), frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's chronic low back strain is not warranted.  38 C.F.R. § 3.321(b)(1).  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Here, the rating criteria reasonably describe and assess the Veteran's disability levels and symptomatology pertaining to the chronic low back strain.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's pain and diminished range of motion during the appeal period.  The Veteran has at no point during the current appeal indicated his chronic low back strain, combined with his other service-connected disabilities (anxiety, radiculopathy, urinary and fecal complications) results in further disability when looked at in combination.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, extraschedular consideration is not warranted under Johnson.



ORDER

1. Entitlement to a rating for chronic low back strain rated 20 percent disabling prior to August 2014 is denied.

2. Entitlement to a rating for chronic low back strain rated 40 percent disabling after August 2014 is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


